Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,492. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of application, it is broader than claim 1 of patent ‘492.  Once applicant has received a patent for the species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  This is because the more specific claim “anticipates” a broader claim, which encompasses the specific claim.  Therefore, Claim 1 of the patent anticipates claims 1-2 of the application.
Claim 1 includes: A two-step oral care method for preventing cavities, whitening teeth, removing stains, promoting gum health, and/or germ-fighting in an oral cavity of a user, the method comprising: (a) directing the user to apply a dentifrice to the oral cavity for a first period of about one minute, the dentifrice composition comprising: (i) a metal salt, the metal salt comprising stannous fluoride, stannous chloride, or combinations thereof; (ii) silica; and (iii) zinc; (b) directing the user to expectorate the dentifrice composition without rinsing the oral cavity; (c) directing the user to apply a whitening composition to the oral cavity for a second period of about one minute, wherein the whitening composition comprises bleaching agent and is free of abrasive; and (d) directing the user to expectorate the whitening composition (Claim 1 of ‘492).
Regarding claim 2, wherein the dentifrice composition is free of linear polyphosphate (Claim 1 of ‘492).
Regarding claim 3, wherein the zinc comprises zinc chloride, zinc citrate, zinc lactate, or combinations thereof (Claim 7 of ‘492).
Regarding claim 4, wherein the dentifrice composition comprises from greater than 0% to less than 2%, by weight of the dentifrice composition, of flavorant (Claim 2 ‘492).
Regarding claim 5, wherein at least a portion of the dentifrice composition remains in the oral cavity when the user is directed to apply the whitening composition (Claim 1 of ‘492).
Regarding claim 6, wherein the dentifrice composition comprises 15% to 55%, by weight of the dentifrice composition, of humectant (Claim 3 of ‘492).
Regarding claim 7, wherein the humectant comprises glycerin, sorbitol, polyethylene glycol, propylene glycol, xylitol, or combinations thereof (Claim 4 of ‘492).
Regarding claim 8, wherein the dentifrice composition comprises from 0.1% to 15%, by weight of the dentifrice composition, of thickening material (Claim 5 of ‘492).
Regarding claim 9, wherein the thickening material comprises carboxyvinyl polymers, carrageenan, hydroxyethyl cellulose, sodium carboxymethylcellulose, sodium hydroxyethyl cellulose, gum karaya, xanthan gum, gum arabic, gum tragacanth, or combinations thereof (Claim 6 of ‘492).
Regarding claim 10, wherein the whitening composition comprises water (Claim 8 of ‘492).
Regarding claim 11, wherein the whitening composition comprises humectant (Claim 9 of ‘492).
Regarding claim 12, wherein the humectant comprises glycerin (Claim 10 of ‘492).
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772